Name: Commission Regulation (EEC) No 673/81 of 16 March 1981 reintroducing the levying of the customs duties applicable to glazed setts, flags and paving, hearth and wall tiles falling within heading No 69.08, originating in Thailand and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 71 / 10 Official Journal of the European Communities 17. 3 . 81 COMMISSION REGULATION (EEC) No 673/81 of 16 March 1981 re-introducing the levying of customs duties applicable to glazed setts , flags and paving , hearth and wall tiles falling within heading No 69.08 , originating in Thailand and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80 imports of these products into the Community, origi ­ nating in Thailand , reached that ceiling ; whereas Benelux has requested that the levying of customs duties be re-introduced ; whereas the customs duties in respect of the products in question must therefore be re-introduced against Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 20 March 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80 , shall be re-introduced on imports into the Community of the following products origi ­ nating in Thailand : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ('), and in particular Article 10 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308 /80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2 ), Whereas, in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas , as provided for in Article 10 ( 1 ) of that Regu ­ lation , as soon as the individual ceilings in question are reached at Community level , the Commission , either acting on its own initiative or once a Member State has requested it to do so, shall re-introduce the levying of customs duties on imports of the products in question ; Whereas, in the case of glazed setts , flags and paving, hearth and wall tiles , the individual ceiling was fixed at 2 796 000 ECU ; whereas, on 11 March 1981 , CCT heading Description No 69.08 Glazed setts , flags and paving, hearth and wall tiles Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 29 . 12 . 1980 , p . 114 . ( 2 ) OJ No L 345, 20 . 12. 1980 , p . 1 .